SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

3
KA 11-00747
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TATIANA S. PALLAGI, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CONNORS & VILARDO, LLP, BUFFALO (TERRENCE M. CONNORS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered March 2, 2011. The judgment convicted
defendant, upon a jury verdict, of grand larceny in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
reversed on the law and the indictment is dismissed without prejudice
to the People to file any appropriate charge.

     Same Memorandum as in People v Pallagi ([appeal No. 1] ___ AD3d
___ [Jan. 31, 2012]).

     All concur except SCUDDER, P.J., who dissents and votes to modify
in accordance with the same dissenting Memorandum as in People v
Pallagi ([appeal No. 1] ___ AD3d ___ [Jan. 31, 2012]).




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court